Title: To Alexander Hamilton from William Jackson, 24 July 1797
From: Jackson, William
To: Hamilton, Alexander


Philadelphia July 24. 1797
Dear Hamilton,
In compliance with your request I waited upon Mr. Monroe, on saturday morning, and delivered your letter to him—telling him, at the same time, that, in consequence of Mrs. Hamilton being in the last stage of pregnancy, you were under the necessity of going immediately to New York, but would return to Philadelphia in about a fortnight.
Having read the letter, he said “it is very well, I shall attend to Colonel Hamilton’s movements—I mean to go to Virginia about the last of next week, but expect to return shortly to Philadelphia.” A conversation ensued which was prefaced on my part by the observation “that, as I was not authorised by Colonel Hamilton to any thing more than the delivery of the letter, and the verbal communication, which stated the necessity of your going immediately to New York, on account of Mrs. H’s situation, and your intention to return to Philadelphia in about a fortnight, no conclusions affecting Colonel Hamilton, shoud be drawn from what I might say in the conversation.” From this conversation I drew the following inferences.
That Mr. Monroe thought the correspondence which had passed between you and him, since your visit to Philadelphia, should be withdrawn—and destroyed—but that he wished not to be considered as making the proposal to withdraw it.
That if a letter was addressed by you to Mr. Muhlenberg, Mr. Venable, and Mr. Monroe putting the question whether they meant to offer any opinion upon, or to annex any sanction to, the last paper given in by Clingman, he, Mr. Monroe, had no doubt they would say that they neither meant to give any opinion, nor to annex any sanction to that paper, as, he said, must naturally be inferred from their not having acted upon it, which duty would have required of them had they annexed any sanction to the paper.
That he, Mr Monroe, had never intended to become your accuser, nor was he now so disposed.
That his letters to you, in your late correspondence, had been respectful—and that yours to him he thought had been much otherwise.
These inferences, which I think correctly drawn, from the substance of such part of the conversation, as, considering the limitation which I had assigned to any of its conclusions compromitting you, I think myself at liberty to repeat.
And, indeed, my dear Hamilton, unless there are very strong reasons to press you on the subject of publishing, I wish it could be postponed until we meet, which meeting I will facilitate by any means you may point out.
I am really of opinion that better effects may result from a declaration on the part of Messrs. Monroe, Muhlenberg, and Venable that they annexed no sanction to Clingman’s last paper, and from the obvious inference that they did not believe it, since if they had believed it, considering their original disposition towards you, they would have acted upon it, than from entering into a detailed publication, which although it might fully satisfy all impartial men, (who by the way are already satisfied) would only furnish fresh pabulum for the virulent invective and abuse of faction to feed on.
In any determination I think it will be best to suspend the publication until Mr. Monroe returns from Virginia, more especially as your gauntlet is now before him.
Let me repeat that your friends and every impartial Man are convinced of your purity as a public Officer—and no one among them can suppose that you are called on to furnish the Presbyterian pulpits with subject matter of declamation, however irrelevant, against the best political interests of our country.
Let me know that you have received this letter and believe me
With sincere affection and esteem   Your faithful friend and servant
W Jackson
Colonel Alexander Hamilton
